. Kirby, J., (after stating the facts). Appellants contend that the court was without jurisdiction to punish them for contempt and that the amount of the fine and imprisonment assessed against them was beyond its authority. They insist that the filing of an affidavit or information containing the charge of contempt was necessary to give the court jurisdiction thereof,, within the doctrine announced in York v. State, 89 Ark. 76.  . (1-2) The written charge made by the court upon its record of which the appellants were notified and given an opportunity to answer, was sufficient to give the court jurisdiction of the offense. CarlLee v. State, 102 Ark. 122; Dickerson v. State, 179 S. W. 324, 120 Ark. 9. The power of punishment for contempt is inherent in courts of justice and the right to inflict punishment upon an offender against their dignity and authority is an immemorial incident of judicial power which can not be removed by statutory enactment. Cossart v. State, 14 Ark. 538; State v. Morrill, 16 Ark. 384; Ford v. State, 69 Ark. 550. Our Constitution provides, “The General’Assembly shall have power to regulate, by law, the punishment of contempts not committed in the presence or hearing of the courts or in disobedience to process.”' Section 26, article 7. Const. 1874. Our law provides that punishment for certain con-tempts may be by fine or imprisonment in the jail of the county, where the court may be sitting, or both, in the discretion of the court; but the fine shall in no case exceed $50, nor the imprisonment ten days. Section 721, Kirby’s Digest. Appellants insist that the offense with which they are charged was not committed in the presence or hearing of the court and was not in disobedience of any process of the court and that its power to punish was exceeded in the fine and imprisonment assessed. ‘ ‘ Criminal contempts are .all acts committed against the majesty of the law, or against the court as an agency of government and in which, therefore, the .State and the whole people are concerned.” Thomas on Constructive Contempt, 203; Oswald’s Contempt, 36; Powers v. People, 114 111. App. 323; In re Swan, 150 U. S. 637; CarlLee v. State, supra. Another writer says ‘ ‘ Criminal contempts are all acts in disrespect of the court or its process or which obstruct the administration of justice or tend to bring the court into disrepute.” Rapalje on Contempt, section 21; State v. Shepherd, 177 Mo. 205; Eaton Rapids v. Horner, 126 Mich. 52. It is universally held that intimidating a witness and preventing his appearance at court or procuring him to absent himself from the trial, is a contempt of court. Preventing the appearance of a litigant in court, for the prosecution of a suit brought to enforce a right, by intimidation and threats, is such an obstruction of judicial procedure as renders absolutely worthless all process of tbe court, which is instituted for the enforcement and protection of the rights and the redress and prevention of wrongs of the litigants. It destroys the dignity and power of the court and brings the administration of justice into disrepute. Here a citizen appealed to the court for the redress of an alleged wrong only to find himself confronted by the wrong doer and his associate on the day set for the trial, at the door of the court, and so intimidated with threats, that he found it necessary to absent himself from the court of justice to which' he had appealed, and aban-' d.on the prosecution of his cause of action through fear. The conduct of appellants was a flagrant offense against the dignity and power of the court, whose arm is long enough and strong enough to keep open and unobstructed the way to its door to all who must invoke its authority, which is not limited.in the right to punish offenses of this kind except by the infliction of such,punishment as is commensurate with the enormity of the offense and calculated to preserve and uphold the dignity and honor of the court and its respect in the confidence of the people. Ford v. State, 69 Ark. 550. The court had jurisdiction to hear the proceeding and did not exceed its authority in the assessment of the punishment. The judgment is affirmed.